DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/23/2021 has been entered.  Claims 25 and 26 are newly added; claims 9-26 are pending in the Application.  The amendments to the claims have overcome each and every 103 Rejection previously set forth in the Non-Final Office Action mailed 10/18/2021.

Allowable Subject Matter
Claims 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor renders obvious the claimed invention.  Specifically, the prior art does not teach a double-sided polisher which comprises an upper polishing pad with an average thickness A and a lower polishing pad with an average thickness B (emphasis added), wherein the thicknesses of the pads satisfy the relations of 1.0 ≤ A + B ≤ 2.0 and A/B > 1.0.  The closest prior art to these limitations are Staudhammer (US 20140235143) which teaches a double-sided polisher with an upper and lower polishing pad, each with a thickness at an outer diameter greater than a thickness at an inner diameter.  Roettger et al. (US 20140206261) teaches a similar apparatus as Staudhammer and further defines the outer and inner thicknesses of the upper and lower polishing pads.  Neither Staudhammer nor Roettger teaches upper and lower polishing pads with average thicknesses A and B, respectively, which meet the relations mentioned above.  For at least these reasons, and along with the other limitations, the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723